Appeal from a judgment of the County Court of Chemung County, rendered September 23, 1977, convicting defendant upon her plea of guilty of the crime of escape in the first degree. On the night of February 8, 1977, defendant’s husband escaped from the Chemung County Jail in Elmira, New York. Later that same evening defendant and her sister Pam attended a basketball game which ended at about 10:00 p.m. and then proceeded to St. Joseph’s Hospital to bring cigarettes to a friend. As defendant exited from a bathroom at the hospital, she was met by a policeman who directed her to come with him, and outside of the hospital she and her sister were locked in the rear seat of a police car and driven to the Elmira Police Station. Upon her arrival at the station, defendant was questioned concerning her husband’s whereabouts for about 20 minutes, at which point she was advised of her Miranda rights for the first time and stated that she did not need a lawyer because she had nothing to say. *776Nonetheless, the questioning of defendant by various police officers continued until 1:45 a.m. on the following morning when defendant signed an inculpatory statement and was thereupon arrested and charged with promoting prison contraband in the first degree. With these circumstances prevailing, defendant was subsequently indicted by the February 1977 Term of the Chemung County Grand Jury for the crimes of escape in the first degree, promoting prison contraband in the first degree and criminal possession of a weapon in the fourth degree, and she moved pursuant to CPL 710.20 (subd 3) for an order suppressing the use at her trial of the inculpatory statement which she had given to the police. Following a Huntley hearing, this motion was denied by the Chemung County Court, and defendant then pleaded guilty to escape in the first degree in full satisfaction of the indictment and was sentenced to a term of five years’ probation. Seeking a reversal of her conviction,' defendant contends on this appeal that the order denying her suppression motion must be reversed and her guilty plea must be vacated, and we agree. Even assuming arguendo that defendant was adequately advised of her Miranda rights, a doubtful proposition in view of the 20 minutes of interrogation to which defendant was subjected prior to being given her rights (see People v Chappie, 38 NY2d 112), her inculpatory statement must be suppressed because of the circumstances surrounding her detention by the police. Clearly, her liberty of movement was significantly interrupted as a result of the police action so that she was seized within the meaning of the Fourth Amendment to the United States Constitution (Terry v Ohio, 392 US 1; People v Boodle, 47 NY2d 398; People v Cantor, 36 NY2d 106), and her detention "was in important respects indistinguishable from a traditional arrest” (Dunaway v New York, 442 US 200, 212). "Clearly, statments obtained by exploitation of unlawful police conduct or detention must be suppressed, for their use in evidence under such circumstances violates the Fourth Amendment” (People v Misuis, 47 NY2d 979, 981, citing Dunaway v New York, supra), and the People had the burden of justifying the actions of the police in seizing the defendant (see People v Wise, 46 NY2d 321, 329). The officers who seized defendant did not testify and the People offered no other proof that the police knew, at the time defendant was seized, of any connection between defendant and the crime being investigated other than defendant’s marital relationship with the jail escapee. Accordingly, there was plainly an absence of probable cause to justify the seizure which was, therefore, unlawful (Dunaway v New York, supra), and the taint of the illegal seizure was not removed from the subsequent inculpatory statement because defendant was advised of her Miranda rights (see Brown v Illinois, 422 US 590). Such being the case, the statement which was obtained from defendant by the police as a direct result of the seizure and in close temporal proximity thereto without any intervening circumstances must be suppressed and the resultant guilty plea must be vacated. Judgment reversed, on the law and the facts, guilty plea vacated, suppression motion granted, and matter remitted to the County Court of Chemung County for further proceedings not inconsistent herewith. Mahoney, P. J., Main and Mikoll, JJ., concur.